ON MOTION
ORDER
Hermenta P. Aquino moves for leave to proceed in forma pauperis. The court treats Aquino’s submission as a motion for reconsideration of the May 3, 2011 order dismissing this appeal for failure to pay the filing fee, for failure to file the Fed. Cir. R. 15(c) statement concerning discrimination and for failure to file a brief.
Upon consideration thereof,
It Is Ordered That:
*882(1) The motion for leave to proceed in forma pauperis is granted.
(2) The motion for reconsideration will be granted, the dismissal order will be vacated, and the petition will be reinstated, if Aquino files her brief within 45 days of the date of filing of this order.